DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 06/15/2021, have been received and made of record. In response to the most recent Office Action, dated 04/15/2021, claims 1 and 10 have been amended.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mason F. Startz on July 2, 2021 (see Interview Summary Attached).
The application has been amended as follows: 
Please Amend Claim 16 to the following: “A contactor assembly comprising: a contactor switch selectably connecting an input with an output; a contactor coil operably coupled to the contactor switch and configured to actuate the contactor switch; a contactor coil temperature sensor configured to measure a temperature of the contactor coil; a contactor coil operational characteristic sensor configured to measure an operational characteristic of the contactor coil; an input alternating current (AC) waveform sensor configured to measure an AC waveform of a power supply from the input; and a controller module configured and of an electrical signal delay time, receive a second electrical signal from the contactor coil temperature sensor representative of the temperature of the contactor coil and of a coil temperature delay time, receive a third electrical signal from the contactor coil operational characteristic sensor representative of the operational characteristic delay time of the contactor coil, determine a contactor time delay as a summation of a set of delay timings based upon the first, second, and third electrical signals, initiate at least one of a disconnecting or connecting of the input and the output by the contactor switch at an initiation time prior to a zero-crossing voltage of the AC waveform wherein the initiation time is based upon the contactor time delay.”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a temperature value representative of the temperature of a contactor coil and of a coil temperature delay time; receiving, in the controller module, a contactor coil operational characteristic representative of a contactor coil operational characteristic delay time and wherein the contactor time delay being a summation of a set of delay timings based on the electrical signal delay time, the coil temperature delay time, and the contactor coil operational characteristic delay time; and initiating, by the controller module, the at least one of disconnecting or connecting of the power supply by the contactor at an initiation time prior to a zero-crossing voltage of the AC waveform, wherein the initiation time anticipates the zero-crossing voltage based upon the contactor time delay. Claims 2-9 depend upon claim 1. 
Regarding claim 10, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests the temperature representative of an electrical signal delay time; a contactor coil energizing supply characteristic representative of a contactor coil energizing supply characteristic delay time; a total contactor time delay defined by a timing estimation to operably disconnect or connect the power supply and the electrical load, based on the coil temperature delay time of the contactor coil and the contactor coil energizing supply characteristic delay time; and determining a contactor initiation time based on the total contactor time delay and the AC waveform of the power supply, such that an expiration of the total contactor time delay coincides with a zero-crossing voltage of the AC waveform. Claims 11-15 depend upon claim 10.

Regarding claim 16, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a first electrical signal from the input AC waveform sensor representative of the AC waveform and of an electrical signal delay time, receive a second electrical signal from the contactor coil temperature sensor representative of the temperature of the contactor coil and of a coil temperature delay time, receive a third electrical signal from the contactor coil operational characteristic sensor representative of the operational characteristic delay time of the contactor coil, determine a contactor time delay as a summation of a set of delay timings based upon the first, second, and third electrical signals, initiate at least one of a disconnecting or connecting of the input and the output by the contactor switch at an initiation time prior to a zero-crossing voltage of the AC waveform wherein the initiation time is based upon the contactor time delay. Claims 17-20 depend upon claim 16
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Westrick (US 2013/0342950) teaches a method for determing actuation duration of a relay switch based on a temperature measurement value, a current sensing value and measurement values from an input voltage. 
Weber (US 2012/0206851) teaches a method for controlling the opening or closing of an electric circuit that determines an initial delay and based on the initial delay controls the actuation of a relay switch. 
Backman (US 2020/0328039) teaches a synchronized opening of a circuit breaker what has a controller that can predict a zero crossing of a current through the cicuit breaker based on the measured reference signal which is based on an arcing time. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                                    Supervisory Patent Examiner, Art Unit 2839